[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                                                              FILED
                    ________________________        U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                          JULY 10, 2012
                          No. 11-13170
                                                           JOHN LEY
                    ________________________
                                                             CLERK

              D. C. Docket No. 6:08-cv-01212-ACC-GJK

MORTGAGE PAYMENT PROTECTION, INC.,

                                            Plaintiff-Counter
                                            Defendant-Appellee
                                            Cross-Appellant,

                                versus

CYNOSURE FINANCIAL, INC.,


                                            Defendant-Counter
                                            Claimant-Appellant
                                            Cross-Appellee,

VIRGINIA SURETY COMPANY, INC.,

                                            Defendant-Counter
                                            Claimant.

                    ________________________

             Appeals from the United States District Court
                  for the Middle District of Florida
                    ________________________
                           (July 10, 2012)
Before DUBINA, Chief Judge, JORDAN and ALARCON,* Circuit Judges.

PER CURIAM:

       In this diversity breach of contract action, Appellant/Cross-Appellee,

Cynosure Financial, Inc. (“CFI”), appeals the district court’s order granting partial

summary judgment to Appellee/Cross-Appellant, Mortgage Payment Protection,

Inc. (“MPPI”), and its orders denying CFI’s motion to compel, striking CFI’s

supplemental expert economics report, and quashing CFI’s trial subpoenas. MPPI

cross appeals the district court’s grant of summary judgment in favor of CFI on all

of its breach of contract claims and its denial of MPPI’s motion for

reconsideration.

       The following issues are presented for appellate review:

       1. Whether the district court erred in denying CFI’s request for damages

because the evidence was too speculative.

       2. Whether the district court abused its discretion in denying CFI’s motion

to compel MPPI to produce evidence of premiums generated by an insurance

program referred to as the New Genworth Program.




       *
        Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting by
designation.

                                                2
      3. Whether the district court abused its discretion in striking CFI’s

supplemental expert economics report.

      4. Whether the district court abused its discretion in quashing CFI’s trial

subpoenas by which CFI instructed records custodians to appear at trial and certify

documents, that both MPPI and CFI already possessed, reflecting the premiums

generated by the New Genworth Program.

      5. On cross-appeal, whether the district court erred in granting summary

judgment to CFI on the underlying issue of liability with regard to MPPI’s breach

of contract claim and CFI’s claim on count 1.

      6. On cross-appeal, whether the district court abused its discretion by

denying MPPI’s motion for reconsideration, or in the alternative, motion for entry

of final judgment.

      This court reviews de novo a district court’s order granting summary

judgment. Am. Gen. Life Ins. Co. v. Schoenthal Family, LLC, 555 F.3d 1331, 1337

(11th Cir. 2009).

      This court applies an abuse of discretion standard to the district court’s

orders denying a motion to compel discovery, quashing a subpoena, and denying a

motion for reconsideration. See Holloman v. Mail-Well Corp., 443 F.3d 832, 837

(11th Cir. 2006) (motion to compel discovery); United States v. Tokars, 95 F.3d

                                          3
1520, 1537 (11th Cir. 1996) (motion to quash a subpoena); Florida Ass’n of

Rehab. Facilities, Inc. v. Fla. Dep’t of Health and Rehabilitative Servs., 225 F.3d

1208, 1218 (11th Cir. 2000) (motion for reconsideration).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that there is no merit to any of the

arguments presented by the parties in the direct appeal or in the cross-appeal.

Accordingly, we affirm the district court’s grant of summary judgment in favor of

CFI on all of its breach of contract claims and we affirm all of the remaining

orders of the district court that have been appealed in this case.

      AFFIRMED.




                                          4